448 F.2d 36
UNITED STATES of America, Plaintiff-Appellee,v.Charles L. BARNETT, Appellant.
No. 71-1954.
United States Court of Appeals, Ninth Circuit.
September 8, 1971.

Ron Bain, Los Angeles, Cal., for appellant.
Robert L. Meyer, U. S. Atty., David R. Nissen, William R. Hawes, Alan Friedman, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and TAYLOR,* District Judge.
PER CURIAM:


1
The judgment of conviction in this heroin case is affirmed.


2
We reject the point that the government should have produced at the trial two government informants. The short and full answer is that no demand was ever made for their production. If such a demand had been made and refused, we could consider the significance thereof. It certainly was not plain error.


3
Other points raised, we likewise find to be without merit.



Notes:


*
 The Honorable Fred M. Taylor, Chief Judge, United States District Court, District of Idaho, sitting by designation